DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what the bounds of the relative terms rigid and flexible are.  Alternatively, it is unclear if the terms are meant in relation to each other.
Claim 1 is indefinite because it is unclear what structural arrangement leads to the intended use of bending in all planes parallel to the length direction.
Claims 7 and 8 are indefinite because it is unclear what structural arrangements are implied by twisted and wound.  It is unclear how the terms are different as well.
Claim 10 is indefinite because it is unclear what is meant by longitudinally relatively displaced.  Further, it is unclear to what “to each of which” refers.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. PG Pub. No. 2006/0241483 A1 to Nix et al. or, in the alternative, under 35 U.S.C. 103 as obvious over Nix in view of U.S. PG Pub. No. 2013/0023769 A1 to Tsai et al.
Regarding claims 1, 3, and 5, Nix discloses an ultrasound device comprising: a shaft; an ultrasound head at a distal end of the shaft forming a rigid area of the device; electrical circuitry for driving the ultrasound head comprising circuit components; and a flexible component carrier extending from the ultrasound head and having a length direction, thereby forming a flexible area of the device, wherein the circuit components are carried on the flexible component carrier, a flexible circuit board, and wherein the flexible component carrier is bendable in all planes parallel to the length direction (see Figs. 1, 2, and 6 and para 38-40, 45-47, and 59-61).

It would have been obvious to one of skill in the art to have combined the teachings of Nix and Tsai because doing so would predictably generate pulses and amplify received signals from an ultrasound catheter
Regarding claims 7 and 8, Nix discloses a device, wherein the flexible component carrier comprises a helically wound carrier track; and wherein the flexible component carrier comprises a helically twisted carrier track (see Figs. 1, 2, and 6 and para 38-40, 43, 45-47, and 59-61).
Regarding claim 12, Nix discloses a device, comprising a catheter (see Figs. 1, 2, and 6 and para 38-40, 43, 45-47, and 59-61).
Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nix or Nix in view of Tsai as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2010/0280388 A1 to Huang.
Regarding claim 2, Huang discloses a similar flexible ultrasound device, wherein the ultrasound head (14) comprises a CMUT transducer array (see Fig. 1 and para 32 and 33).
It would have been obvious to use a CMUT instead of the generic transducer of Nix because doing so would allow for both imaging and ultrasound treatment like ablation.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nix or Nix in view of Tsai as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2003/0018260 A1 to Erikson.
Regarding claim 4, Erikson discloses a similar ultrasound imaging device, wherein the circuit components comprise one or more resistors and/or capacitors (see Fig. 7 and para 110-113 and 131-134).
It would have been obvious to one of skill in the art to have used resistors and/or capacitors with the device of Nix because doing so would allow for safe voltages through the device and amplification of signals.  Further, doing so would allow for time delaying a signal.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nix or Nix in view of Tsai as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2006/0058676 A1 to Yagi et al.
Regarding claim 6, Yagi discloses a similar flexible ultrasound catheter device, wherein the flexible component carrier comprises an array of separate carrier components arranged side by side (see Figs. 1-12 and para 11-13, 30-33, 35, 36, and 40).
It would have been obvious to one of skill in the art to have combined the teachings of Nix and Yagi because doing so would increase flexibility of the device while still retaining a small diameter.
Regarding claim 7, Yagi discloses a similar flexible ultrasound catheter device, wherein the flexible component carrier comprises a helically wound carrier track (see Figs. 1-12 and para 11-13, 30-33, 35, 36, and 40).

Regarding claim 8, Yagi discloses a similar flexible ultrasound catheter device, wherein the flexible component carrier comprises a helically twisted carrier track (see Figs. 1-12 and para 11-13, 30-33, 35, 36, and 40).
It would have been obvious to one of skill in the art to have combined the teachings of Nix and Yagi because doing so would increase flexibility of the device while still retaining a small diameter.
Regarding claims 9 and 10, Yagi discloses a similar flexible ultrasound catheter device, further comprising a set of connection wires which extend along the shaft and connect to the flexible component carrier at a first, proximal, end opposite to the ultrasound head; and wherein the first, proximal, end of the flexible component carrier comprises a set of longitudinally relatively displaced fingers to each of which a subset of the set of connection wires connect (see Figs. 1-12 and para 11-13, 30-33, 35, 36, and 40).
It would have been obvious to one of skill in the art to have combined the teachings of Nix and Yagi because doing so would increase flexibility of the device while still retaining a small diameter.  Further, adding connecting wires would have provided the predictable benefit of allowing signals to be transmitted to a computer and display outside of the patient.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nix or Nix in view of Tsai as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2009/0318003 A1 to Hossack et al.

It would have been obvious to one of skill in the art to select a known material for a known purpose in the present case because polyimide is a well-known flexible circuit material for ultrasound flexible circuits that is flexible and thin for small sized devices.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793